DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/584,057, filed on 09/26/2019, now US patent No. 10,986,748.

Information Disclosure Statement
The IDS filed on 03/22/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/22/2021 is acceptable.

Claim Objections
Claim 40 is objected to because of the following informalities: in claim 40, “The method of claim 18,” should correct as – The method of claim 38--.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 7, 7, 7, 12, 13, 14 and 15 U.S. Patent No. 10,986,748. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, [US 10,986,748] discloses the features of an I/O device comprising:
an I/O base (claim 1, line 2);
at least two I/O modules supported in respective I/O module slots of the I/O base (claim 1, lines 3-4);
at least two ethernet switches supported in respective ethernet switch ports of the I/O base (claim 1, lines 5-6); and
at least one terminal block assembly supported on the I/O base (claim 1, line 7);
wherein each I/O module is electrically coupled to a respective ethernet switch and terminal block via the I/O base (claim 1, lines 18-20); and

The features as claimed are disclosed in the claim 1 of the US 10,986,748.
Regarding claim 22, [US 10,986,748] discloses wherein the at least two I/O modules, at least two ethernet switches, and at least one terminal block are removable from the I/O base along a common axis (claim 2, lines 1-4).
The features as claimed are disclosed in the claim 1 of the US 10,986,748.
Regarding claim 23, [US 10,986,748] discloses wherein the I/O base includes a ground screw configured to be secured to an associated support to which the I/O base is mountable, the ground screw movable between a first unsecured position to a second secured position (claim 1, lines 14-17).
The features as claimed are disclosed in the claim 1 of the US 10,986,748.
Regarding claim 24, [US 10,986,748] discloses a lock-out toggle supported adjacent at least one of the I/O module slots of the I/O base, the lock-out toggle movable between a first position at least partially blocking at least one I/O module slot and a second position not blocking the at least one I/O module slot (claim 1, lines 9-13).
The features as claimed are disclosed in the claim 1 of the US 10,986,748.
Regarding claim 25, [US 10,986,748] discloses wherein the ground screw restricts movement of the lock-out toggle to the second position when the ground screw is in the unsecured position (Claim 3, lines 1-3).
The features as claimed are disclosed in the claim 3 of the US 10,986,748.
Regarding claim 26, [US 10,986,748] discloses wherein the lock-out toggle is rotatable between the first and second positions, and wherein the lock-out toggle has a longitudinal 
The features as claimed are disclosed in the claim 4 of the US 10,986,748.
Regarding claim 27, [US 10,986,748] discloses wherein the lock-out toggle is supported on the I/O base in a location between the I/O module slots and at least partially blocks a portion of each of the I/O module slots when in the first position (Claim 5, lines 1-4).
The features as claimed are disclosed in the claim 5 of the US 10,986,748.
Regarding claim 28, [US 10,986,748] discloses (New) The I/O device of claim 23, further comprising a biasing member for biasing the ground screw towards the unsecured position (Claim 6, lines 1-3).
This feature as claimed is disclosed in the claim 6 of the US 10,986,748.
Regarding claim 29, [US 10,986,748] discloses the features of an I/O base for an I/O device comprising:
at least one I/O module slot for receiving an I/O module therein (Claim 7, lines 2-3);
a fastener (a ground screw) configured to be secured to an associated support to which the I/O base is mountable, the fastener movable between a first unsecured position to a second secured position (Claim 7, lines 8-11); and
a lock-out toggle supported adjacent the at least one I/O module slot of the I/O base, the lock-out toggle movable between a first position at least partially blocking the 
The features as claimed are disclosed in the claim 7 of the US 10,986,748.
Regarding claim 30, [US 10,986,748] discloses wherein the fastener restricts movement of the lock-out toggle to the second position when the fastener is in the unsecured position (Claim 8, lines 1-3).
The features as claimed are disclosed in the claim 8 of the US 10,986,748.
Regarding claim 31, [US 10,986,748] discloses wherein the lock-out toggle is rotatable between the first and second positions, and wherein the lock-out toggle has a longitudinal axis that is parallel to a longitudinal axis of the at least one I/O module slot when the lock-out toggle is in the second position, whereby insertion of an I/O module into the at least I/O module slot is restricted until the fastener is secured and the lock-out toggle is rotated to the second position (Claim 9, lines 1-8).
The features as claimed are disclosed in the claim 9 of the US 10,986,748.
Regarding claim 32, [US 10,986,748] discloses wherein the lock-out toggle is supported on the I/O base in a location between at least two I/O module slots and at least partially blocks a portion of each of I/O module slot when in the first position (Claim 10, lines 1-4).
The features as claimed are disclosed in the claim 10 of the US 10,986,748.
Regarding claim 33, [US 10,986,748] discloses a biasing member for biasing the fastener towards the unsecured position (Claim 11, lines 1-3).
This feature as claimed is disclosed in the claim 11 of the US 10,986,748.
Regarding claim 34, [US 10,986,748] discloses wherein the fastener is a ground screw (Claim 7, line 8).
This feature as claimed is disclosed in the claim 7 of the US 10,986,748.
Regarding claim 35, [US 10,986,748] discloses at least one ethernet switch port for receiving an ethernet switch (Claim 7, lines 4-5).
The features as claimed are disclosed in the claim 7 of the US 10,986,748.
Regarding claim 36, [US 10,986,748] discloses at least one terminal block port for receiving at least a portion of a terminal block (Claim 7, lines 6-7).
The features as claimed are disclosed in the claim 7 of the US 10,986,748.
Regarding claim 37, [US 10,986,748] discloses the steps of a method of assembling an I/O device on an associated support comprising: 
placing an I/O base on the support (claim 12, line 3); 
securing a ground fastener of the I/O base to the support (Claim 12, line 4); and 
moving (as rotating) a lock-out toggle from a first position blocking an I/O module slot of the I/O base to a second position not blocking the I/O module slot (Claim 12, lines 5-7); 
wherein the securing the ground fastener includes moving the ground fastener from an unsecured position blocking movement of the lock-out toggle to a secured position not blocking movement of the lock-out toggle (claim 12, lines 8-11). 
The method steps as claimed are disclosed in the method claim 12 of the US 10,986,748.
Regarding claim 38, [US 10,986,748] discloses a step of installing an I/O module in the I/O module slot after the grounding fastener is secured to the associated support and the lock- out toggle is moved to the second position (Claim 13, lines 1-4).
The method steps as claimed are disclosed in the method claim 13 of the US 10,986,748.
Regarding claim 39, [US 10,986,748] discloses (New) the method step of installing at least one ethernet switch in an ethernet switch port of the I/O base (Claim 14, lines 1-3).
The method step as claimed is disclosed in the method claim 14 of the US 10,986,748.
Regarding claim 40, [US 10,986,748] discloses the method step of installing at least one terminal block in a terminal block port of the I/O base (Claim 15, lines 1-3). 
The method step as claimed is disclosed in the method claim 15 of the US 10,986,748.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al. [US 6,175,932].
Regarding claim 21, Foote et al. disclose an I/O device (figures 1-17) comprising:
an I/O base (220A-220C, figures 1A-1B, 2, 4A-4D and 5);
at least two I/O modules (210A-210C, figures 2 and 5) supported in respective I/O module slots (302, figures 4A-4C or 5) of the I/O base;

at least one terminal block assembly (350, figures 2, 4A, 4D and 5) supported on the I/O base; 
wherein each I/O module is electrically coupled to a respective ethernet switch and terminal block via the I/O base (figures 1A-1B, 2 and 5); and
wherein the at least two I/O modules, at least one ethernet switch, and at least one terminal block are removably attached to the I/O base (figures 2 and 5).
Regarding claim 22, Foote et al., disclose wherein the at least two I/O modules, at least two ethernet switches, and at least one terminal block are removable from the I/O base along a common axis (125, figures 1A-1B, 2 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al., in view of Kruse et al. [US 6,654,255].
Regarding claims 23, Foote et al., disclose the claimed invention except for wherein the I/O base includes a ground screw configured to be secured to an associated support to which the I/O base is mountable, the ground screw movable between a first unsecured position to a second secured position.
	Kruse et al., disclose an I/O base assembly (10, figures 12-14, col. 5, line 30 – col. Line 51) comprising a plurality of I/O base members (12, figures 12-14), wherein each I/O base member comprises a ground support (52, figures 12-14) which includes a plurality of ground screw holes (116, figures 12-14), wherein the plurality of ground screw holes receive their corresponding ground screws (112, figures 12-14, line 30 – col. Line 51), and the ground screws are movable between a first unsecured position to a second secured position.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the ground screw design of Kruse et al. within the I/O base of Foote et al., in order to make grounds from the I/O modules to the I/O base.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Foote et al., in view of Kruse et al., as applied to claim 23 above, and further in view of Heidepreiem et al. [US 2012/0092826].
Regarding claim 28, Foote et al., in view of Kruse et al., disclose the claimed invention except for a biasing member for biasing the ground screw towards the unsecured position.
	Heidepreiem et al., disclose a grounding assembly (100, figures 1-2) comprising at least one component (104, figures 1-2) mounted on a pcb (122, figures 1-2) through a 
	It would have been to one of ordinary skill in the art at the time the invention was made to add the biasing member with the ground screw of Kruse et al., and use within the I/O system of Foote et al., as suggested by Heidepreiem et al., for the purpose of maintaining a force between contacting surfaces to conduct ground from the I/O module to the I/O base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/22/2022